ineligible for probation, and contradicted Martinez's contention. Counsel
                        for Martinez conceded that the record contradicted the claim, but
                        suggested that Martinez's history as a boxer may have contributed to
                        memory impairment which impacted his ability to understand the
                        proceedings. The district court judge, who had conducted the plea canvass
                        and therefore had an opportunity to observe whether Martinez understood
                        the agreement, rejected his assertion and concluded that the plea was
                        knowingly and intelligently entered. Martinez fails to demonstrate that
                        the district court abused its discretion. See Riker v. State, 111 Nev. 1316,
                        1322, 905 P.2d 706, 710 (1995) ("On appeal from a district court's denial of
                        a motion to withdraw a guilty plea, this court 'will presume that the lower
                        court correctly assessed the validity of the plea, and we will not reverse
                        the lower court's determination absent a clear showing of an abuse of
                        discretion." (quoting Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368
                        (1986))). Accordingly, we
                                    ORDER the judgment of conviction AFFIRMED.




                                                                                             '   J.



                        cc: Hon. Douglas Smith, District Judge
                             Nguyen & Lay
                             Attorney General/Carson City
                             Clark County District Attorney
                             Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                             2
10) 1947A    ,441411,